Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figs. 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See for example, Al-Shyoukh et al. (10,241,535), Fig. 2, Al-Shyoukh et al. (9,590,504), Fig. 2 and Takahashi (8,692,610), Fig. 9.  See MPEP § 608.02(g).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (8,692,610).
Fig. 9 shows a reference signal generator configured to provide a voltage reference signal at an output node Vref, the reference signal generator comprising: a first transistor NG_NMOS coupled between a first node (node between PMOS and NG_NMOS) and the output node; a flipped-gate transistor PG_NMOS coupled between the output node and a reference node Gnd; and a bias current source PMOS configured to provide a bias current (via NG_NMOS) to the flipped-gate transistor as recited in claim 1.
The first transistor comprises an N+ type gate, and the flipped-gate transistor comprises an N+ type gate that is counter-doped with a P+ type material (see Figs. 2 and 7) as recited in claim 3.
The first node is electrically coupled to a gate terminal of the first transistor and to a gate terminal of the flipped-gate transistor as recited in claim 4.
A ratio of an effective gate width of the first transistor to an effective gate width of the flipped-gate transistor is at least 10:1 as recited in claim 5.  See the embodiment of Fig. 1.  Any ratio is anticipated as per NGm.

Claims 1, 3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aota et al. (7,426,146).
Fig. 1 shows a reference signal generator 1 configured to provide a voltage reference signal at an output node Vref, the reference signal generator comprising: a first transistor M2 coupled between a first node (node between M1 and M2) and the output node; a flipped-gate transistor M3 coupled between the output node and a reference node GND; and a bias current source M1 configured to provide a bias current (via M2) to the flipped- gate transistor as recited in claim 1.
The first transistor comprises an N+ type gate, and wherein the flipped-gate transistor comprises an N+ type gate that is counter-doped with a P+ type material (col 6, lns 50-53) as recited in claim 3.
Fig. 15 further shows an output buffer circuit coupled to the output node Vref as recited in claim 10, the output buffer circuit configured to step up or step down a magnitude of the voltage reference signal at the output node as recited in claim 11.

Allowable Subject Matter
Claims 2 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 12-20 appear to be allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849